Mr. Justice Gordon
delivered the opinion of the court,
The city of Pittsburgh has, in this case, no ground of complaint, inasmuch as it has judgment for the full amount of its claim. The jury, under the court’s instruction, found for the plaintiff $1022.98, then, in obedience to a like instruction, they proceed to state certain facts, which they also find, and to give certain directions concerning the set-off of Mrs. Denny’s bill against Johnson, the contractor, and its final credit to the city on the contract with Johnson. It, in fact, amounts to a decree, in which an attempt is made to adjust certain supposed equities between Mrs. Denny and Johnson, who is no party to the record, through the medium of the city. But the city had nothing to do with the contracts between Johnson and Mrs. Denny, and therefore under no form of action, and much less the present one, can it be called upon to adjust and pay what may be due upon such contracts. It follows that the judgment entered upon the verdict is for $1022.98; all the remainder of the verdict is surplusage.
Judgment affirmed.